In this case appellee has filed a motion to dismiss, because the question involved is moot, and the motion is not resisted by appellant. The question involved has become moot by the action of appellee in removing the grounds upon which the dispute arose.
To be more explicit, appellee obtained a writ of injunction to restrain appellant from taking off his land certain parts of appellee's bridge deposited there by flood waters of the Rio Grande. Appellant made no claim to the property, but did not wish to permit the servants of appellee to enter upon his land to reclaim the bridge. Under that state of facts appellee invoked and obtained the right to enter upon the premises and transport therefrom certain timber alleged to have been a part of the bridge.
This novel way of retaking property, found in the possession of another, had the desired effect, and, while appellant was industriously prosecuting this appeal, appellee was the more diligently and vigorously hauling the casus belli. Appellee admits it has the property, which is not claimed by appellant, and both admit that the cause of action has disappeared. The cause of action in this and the lower court is therefore dismissed at the cost of the appellee, Citizens' Bridge Company.
Cause dismissed.